WATTS, GRIFFIS AND McOUAT LIMITED CONSENT OF EXPERT TO: United States Securities and Exchange Commission The Toronto Stock Exchange British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission The Manitoba Securities Commission Ontario Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Office Government of Newfoundland and Labrador Rubicon Minerals Corporation Dear Sirs/Mesdames: RE:Rubicon Minerals Corporation (the “Issuer”) Annual Information Form dated March 31, 2010 (the “AIF”) and Form 40-F dated March 31, 2010 (the “Form 40-F”) I, Michael W. Kociumbas, B.Sc., P.Geo., Senior Geologist and Vice-President of Watts, Griffis and McOuat Limited, do hereby consent to the filing, with the regulatory authorities referred to above, of the technical report titled “Technical Report Update on Exploration Activities (November 2008 to April 2009) of the Phoenix Gold Project (NTS 52N/04), Red Lake, Ontario for Rubicon Minerals Corporation” and dated October 8, 2009 (the “Technical Report”) and to its use for obtaining any required regulatory acceptance or approvals in connection with the Property which is the subject matter of the Technical Report, and: a) consent to the public filing of extracts from the Technical Report in the AIF; b) consent to incorporating by reference in the Form 40-F c) confirm that I have read the AIF and the Form 40-F and that both documents fairly and accurately represents the information in the Technical Report that supports the disclosure. Dated this31stday of March, 2010. Sincerely, “Michael Kociumbas” Michael Kociumbas, B.Sc., P.Geo. Senior Geologist and Vice-President WATTS, GRIFFIS AND McOUAT LIMITEDSUITE 400 - 8 KING STREET EAST, TORONTO, CANADA, M5C 1B5 tel: (416) 364-6244fax: (416) 864-1675email: info@wgm.caweb: www.wgm.ca
